


EXHIBIT 10.28

EXECUTIVE EMPLOYMENT AGREEMENT

        AGREEMENT by and between POGO PRODUCING COMPANY, a Delaware corporation
(the "Company") and Barry W. Acomb (the "Executive"), dated as of the 1st day of
February, 2004.

        The Board of Directors of the Company (the "Board"), has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, and to provide
the Executive with compensation and benefits arrangements which are competitive
with those of other corporations and which ensure that the compensation and
benefits expectations of the Executive will be satisfied. The Board also
believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Executive's full attention
and dedication to the Company currently and in the event of any threatened or
pending Change of Control, and to insure the continuation of favorable
compensation and benefits upon a Change of Control. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS;

        1.    Certain Definitions.    (a) The "Effective Date" shall mean the
date of this Agreement.

        (b)   The "Employment Period" shall mean the period commencing on the
Effective Date and ending on the second anniversary of such date; provided,
however, that on each annual anniversary of the Effective Date (the "Renewal
Date"), the Employment Period shall be reviewed, to determine whether, in the
discretion of the Company, it should be extended for one additional year so as
to terminate two years from such Renewal Date. Any such one-year extension shall
be effective only if, prior to the Renewal Date, the Company shall give notice
to the Executive that the Employment Period shall be so extended.

        2.    Change of Control.    For the purpose of this Agreement, a "Change
of Control" shall mean:

        (a)   The acquisition by any Person of beneficial ownership of
Outstanding Company Voting Securities (including any such acquisition of
beneficial ownership deemed to have occurred pursuant to Rule 13d-5 under the
Exchange Act) if, immediately thereafter, such Person is the beneficial owner of
20% or more of either (i) the then Outstanding Company Common Stock or (ii) the
then Outstanding Company Voting Securities, unless such acquisition is made
(a) directly from the Company in a transaction approved by a majority of the
members of the Incumbent Board, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (c) by a parent corporation resulting from a Business
Corporation (other than the Company) pursuant to a Business Combination if,
following such Business Combination, the conditions specified in clauses (i),
(ii) and (iii) of subsection (c) of this Section 2 are satisfied;

        (b)   Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

        (c)   Approval by the shareholders of the Company of a Business
Combination (or if there is no such approval by shareholders, consummation of
such Business Combination) unless,

--------------------------------------------------------------------------------




immediately following such Business Combination, (i) more than 60% of,
respectively, the then outstanding shares of common stock of the parent
corporation resulting from such Business Combination and the combined voting
power of the then outstanding voting securities of such parent corporation
entitled to vote generally in the election of directors will be (or is) then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than any employee benefit plan (or
related trust) of the Company or any parent corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more,
respectively, of the then outstanding shares of common stock of the parent
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the parent corporation resulting from such
Business Combination were members of the Incumbent Board immediately prior to
the consummation of such Business Combination; or

        (d)   Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) individuals and entities that were beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Major Asset Disposition beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding shares of voting stock of the
Company (if it continues to exist) and of the Acquiring Entity; (B) no Person,
other than any employee benefit plan (or related trust) of the Company or such
entity beneficially owns, directly or indirectly, 20% or more of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities of the Company (if it continues to exist) and
of the Acquiring Entity and (C) at least a majority of the members of the board
of directors of the Company (if it continues to exist) and of the Acquiring
Entity were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such Major Asset
Disposition.

        For purposes of the foregoing definition,

        (1)   the term "Person" means an individual, entity or group;

        (2)   the term "group" is used as it is defined for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934 (the "Exchange Act");

        (3)   the terms "beneficial owner", "beneficially ownership" and
"beneficially own" are used as defined for purposes of Rule 13d-3 under the
Exchange Act;

        (4)   the term "Business Combination" means (x) a merger or
consolidation involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

        (5)   the term "Outstanding Company Common Stock" shall mean the
outstanding shares of Common Stock, par value $1 per share, of the Company;

        (6)   the term "Outstanding Company Voting Securities" means outstanding
voting securities of the Company entitled to vote generally in the election of
directors; and any specified percentage or portion of the Outstanding Company
Voting Securities (or of other

2

--------------------------------------------------------------------------------




voting stock or voting securities) shall be determined based on the relative
combined voting power of such securities;

        (7)   the term "parent corporation resulting from a Business
Combination" means the Company if its stock is not acquired or converted in the
Business Combination and otherwise means the entity which as a result of such
Business Combination owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries;

        (8)   the term "Major Asset Disposition" means the sale or other
disposition in one transaction or a series of related transactions of 60% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board; and

        (9)   "Acquiring Entity" means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body).

        3.    Employment Agreement.    The Company hereby agrees to continue the
Executive in its employ in accordance with the terms and provisions of this
Agreement, for the Employment Period.

        4.    Terms of Employment.    (a) Position and Duties. (i) During the
Employment Period, (A) the Executive's position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Applicable Date and (B) the Executive's services shall
be performed at the location where the Executive was employed immediately
preceding the Applicable Date or any office which is the headquarters of the
Company and is less than 25 miles from such location. For purposes of this
Agreement, "Applicable Date" shall mean, at any time of determination, the
latest to have occurred of the Effective Date, the most recent Renewal Date, or
any date on which a Change of Control has occurred.

         (ii)  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement; provided Executive may not serve on the board of
a publicly traded for profit corporation or similar body of a publicly traded
for profit business organized in other than corporate form without the consent
of the Nominating and Corporate Governance Committee of the Board of Directors
of the Company. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Applicable
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Applicable Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.

        (b)   Compensation.    (i) Base Salary. During the Employment Period,
the Executive shall receive an annual base salary ("Annual Base Salary"), which
shall be paid on a monthly basis, at least equal to twelve times the highest
monthly base salary paid or payable to the Executive by the Company and its
affiliated companies in respect of the twelve-month period immediately preceding
the month in which the Applicable Date occurs. During the Employment Period, the
Annual Base Salary shall be reviewed

3

--------------------------------------------------------------------------------

at least annually and may be increased at any time and from time to time as
shall be substantially consistent with increases in base salary generally
awarded in the ordinary course of business to other executives of the Company
and its affiliated companies. Any increase in Annual Base Salary shall not serve
to limit or reduce any other obligation to the Executive under this Agreement.
As used in this Agreement, the term "affiliated companies" shall include any
company controlled by, controlling or under common control with the Company.

         (ii)  Annual Bonus.    In addition to Annual Base Salary, the Executive
may be awarded at the discretion of the Company for any fiscal year ending
during the Employment Period, a bonus.

        (iii)  Incentive, Savings and Retirement Plans.    During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other executives of the Company and its affiliated companies. Such plans,
practices, policies and programs shall provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, equal
to the most favorable of those provided by the Company and its affiliated
companies for the Executive under such plans, practices, policies and programs
as in effect at any time during the 90-day period immediately preceding the
Applicable Date.

        (iv)  Welfare Benefit Plans.    During the Employment Period, the
Executive and/or the Executive's family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other executives of the Company and its affiliated companies. Such plans,
practices, policies and programs shall provide the Executive with benefits which
are equal, in the aggregate, to the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 90-day
period immediately preceding the Applicable Date.

         (v)  Expenses.    During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Applicable Date.

        (vi)  Fringe Benefits.    During the Employment Period, the Executive
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its affiliated
companies in effect for the Executive at any time during the 90-day period
immediately preceding the Applicable Date.

       (vii)  Office and Support Staff.    During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and its affiliated companies at any time during the
90-day period immediately preceding the Applicable Date.

      (viii)  Vacation.    During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 90-day period immediately preceding the
Applicable Date.

        5.    Termination of Employment.    (a) Death or Disability. The
Executive's employment shall terminate automatically upon the Executive's death
during the Employment Period. If the Company

4

--------------------------------------------------------------------------------

determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 12(c) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the "Disability Effective Date"), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably).

        (b)    Cause.    The Company may terminate the Executive's employment
during the Employment Period for Cause. For purposes of this Agreement, "Cause"
shall mean (i) a material violation by the Executive of the Executive's
obligations under Section 4(a) of this Agreement (other than as a result of
incapacity due to physical or mental illness) which is willful and deliberate on
the Executive's part, which is committed in bad faith or without reasonable
belief that such violation is in the best interests of the Company and which is
not remedied in a reasonable period of time after receipt of written notice from
the Company specifying such violation or (ii) the final and non-appealable
conviction by a court of competent jurisdiction of the Executive of a felony
involving moral turpitude.

        (c)    Good Reason; Window Period; Other Terminations.    The
Executive's employment may be terminated (i) during the Employment Period by the
Executive for Good Reason, (ii) during the Window Period by the Executive
without any reason or (iii) by Executive other than (A) for Good Reason or
(B) during a Window Period.

        For purposes of this Agreement, the "Window Period" shall mean the
180-day period immediately following the date a Change of Control occurs. The
Company shall inform the Executive promptly following the occurrence of a Change
of Control of the date on which the Change of Control occurred, with such
supporting detail as may be necessary to establish such date. If, in the
reasonable judgment of Executive, there exists uncertainty as to the date on
which a Change of Control occurred and in the absence of agreement between the
Company and the Executive as to such date, the Executive shall be entitled, for
purposes of determining the Window Period, to treat the Change of Control as
having occurred on such date as the Executive reasonably determines, it being
the intention of the parties that Executive not be deprived of substantive
rights hereunder by reason of uncertainties or disputes regarding the date on
which a Change of Control occurred. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive's employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment or cessation of status as an officer (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change of Control or (ii) otherwise arose in connection with or anticipation of
the Change of Control, then for all purposes of this Agreement the "date a
Change of Control occurs" shall mean the date immediately prior to the date of
such termination of employment or cessation of status as an officer.

        For purposes of this Agreement, "Good Reason" shall mean

          (i)  the assignment to the Executive of any duties inconsistent with
the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities
excluding for this purpose an insubstantial or inadvertent action which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

5

--------------------------------------------------------------------------------

         (ii)  any failure by the Company to comply with any of the provisions
of Section 4(b) of this Agreement, other than an insubstantial or inadvertent
failure which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

        (iii)  the Company's requiring the Executive to be based at any office
or location other than that described in Section 4(a)(i)(B) hereof;

        (iv)  any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement; or

         (v)  any failure by the Company to comply with and satisfy
Section 11(c) of this Agreement.

        (d)    Notice of Termination.    Any termination by the Company for
Cause, or by the Executive without any reason during the Window Period or for
Good Reason, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 12(c) of this Agreement. For purposes of
this Agreement, a "Notice of Termination" means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive's or the Company's right
hereunder.

        (e)    Date of Termination.    "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive during the Window Period or for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive's employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination, (iii) if the Executive's
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive's employment is
terminated by the Executive other than for Good Reason or during a Window
Period, the date of the receipt of the Notice of Termination or any later date
specified therein.

        6.    Obligations of the Company upon Termination.    

        (a)   Good Reason or during the Window Period; Other than for Cause,
Death or Disability.    If, during the Employment Period, the Company shall
terminate the Executive's employment other than for Cause or Disability or the
Executive shall terminate employment either for Good Reason or without any
reason during the Window Period:

          (i)  the Company shall pay to the Executive in a lump-sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:

        (A)  the sum of (1) the Executive's Annual Base Salary through the Date
of Termination to the extent not theretofore paid and (2) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) shall
be hereinafter referred to as the "Accrued Obligations"); and

6

--------------------------------------------------------------------------------

        (B)  the amount (such amount shall be hereinafter referred to as the
"Severance Amount") equal to the product of:

        (1)   three, and

        (2)   the sum of

        (x)   the Executive's Annual Base Salary, and

        (y)   any bonus described in Section 4(b)(ii) paid or payable in respect
of the most recently completed fiscal year of the Company or, if no such bonus
has been paid or is payable in respect of such year, any bonus described in
Section 4(b)(ii) paid or payable in respect of the next preceding fiscal year;
and, provided further, that such amount shall be reduced by the present value
(determined as provided in Section 280G(d)(4) of the Internal Revenue Code of
1986, as amended (the "Code")) of any other amount of severance relating to
salary or bonus continuation to be received by the Executive upon termination of
employment of the Executive under any severance plan, severance policy or
severance arrangement of the Company; and

        (C)  a separate lump-sum supplemental retirement benefit equal to the
difference between (1) the actuarial equivalent (utilizing for this purpose the
actuarial assumptions utilized with respect to the Employees Retirement Plan for
Pogo Producing Company (or any successor plan thereto) (the "Retirement Plan")
during the 90-day period immediately preceding the Applicable Date) of the
benefit payable under the Retirement Plan which the Executive would receive if
the Executive's employment continued at the compensation level provided for in
Sections 4(b)(i) and 4(b)(ii) of this Agreement for the remainder of the
Employment Period, assuming for this purpose that all accrued benefits are fully
vested and that benefit accrual formulas are no less advantageous to the
Executive than those in effect during the 90-day period immediately preceding
the Applicable Date, and (2) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the Retirement Plan
during the 90-day period immediately preceding the Applicable Date) of the
Executive's actual benefit (paid or payable), if any, under the Retirement Plan
(the amount of such benefit shall be hereinafter referred to as the
"Supplemental Retirement Amount"); and

        (D)  a separate sum equal to the amount of any unvested and unpaid cash
bonuses awarded to the Executive;

         (ii)  for the remainder of the Employment Period, or such longer period
as any plan, program, practice or policy may provide, the Company shall continue
benefits to the Executive and/or the Executive's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Executive's employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Company and its
affiliated companies as in effect and applicable generally to other executives
and their families during the 90-day period immediately preceding the Applicable
Date, provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility (such continuation of such benefits for the
applicable period herein set forth shall be hereinafter referred to as "Welfare
Benefit Continuation"). For purposes of determining eligibility of the Executive
for retiree benefits pursuant to such plans, practices, programs and policies,
the Executive shall be considered to have remained employed until the end of the
Employment Period and to have retired on the last day of such period;

7

--------------------------------------------------------------------------------

        (iii)  to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive and/or the Executive's family any other
amounts or benefits required to be paid or provided or which the Executive
and/or the Executive's family is eligible to receive pursuant to this Agreement
and under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies as in effect and applicable generally to
other executives and their families during the 90-day period immediately
preceding the Applicable Date (such other amounts and benefits shall be
hereinafter referred to as the "Other Benefits"); and

        (iv)  effective as of the Date of Termination, immediate vesting and
exercisability of, and termination of any restrictions on sale or transfer
(other than any such restriction arising by operation of law) with respect to,
each and every stock option, restricted stock award, restricted stock unit award
and any other equity based award and performance award that is outstanding as of
the Date of Termination.

        (b)    Death.    If the Executive's employment is terminated by reason
of the Executive's death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive's legal representatives
under this Agreement, other than for (i) payment of Accrued Obligations (which
shall be paid to the Executive's estate or beneficiary, as applicable, in a
lump-sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and Other Benefits, and
(ii) payment to the Executive's estate or beneficiary, as applicable, in a
lump-sum in cash within 30 days of the Date of Termination of an amount equal to
the sum of the Severance Amount and the Supplemental Retirement Amount.

        (c)    Disability.    If the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations (which shall be paid to the
Executive in a lump-sum in cash within 30 days of the Date of Termination) and
the timely payment or provision of the Welfare Benefit Continuation and Other
Benefits (excluding, in each case, Disability Benefits (as defined below)), and
(ii) payment to the Executive in a lump-sum in cash within 30 days of the Date
of Termination of an amount equal to the greater of (A) the sum of the Severance
Amount and the Supplemental Retirement Amount and (B) the present value
(determined as provided in Section 280G(d)(4) of the Code) of any cash amount to
be received by the Executive as a disability benefit pursuant to the terms of
any long term disability plan, policy or arrangement of the Company and its
affiliated companies, but not including any proceeds of disability insurance
covering the Executive to the extent paid for on a contributory basis by the
Executive (which shall be paid in any event as an Other Benefit) (the benefits
included in this clause (B) shall be hereinafter referred to as the "Disability
Benefits").

        (d)    Cause; By Executive Other than for Good Reason And Other Than
During a Window Period.    If the Executive's employment shall be terminated for
Cause during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive Annual Base Salary through the Date of Termination plus the amount of
any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid. If the Executive terminates employment during the
Employment Period, excluding a termination either for Good Reason or without any
reason during the Window Period, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations, the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump-sum in cash within 30 days of the Date
of Termination.

        7.    Non-exclusivity of Rights.    Except as provided in
Section 6(a)(ii), 6(b) and 6(c) of this Agreement, nothing in this Agreement
shall prevent or limit the Executive's continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect

8

--------------------------------------------------------------------------------


such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

        8.    Full Settlement; Resolution of Disputes.    (a) The Company's
obligation to make payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 6(a)(ii) of this
Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment. If there is any contest by the Company concerning the
Payments or benefits to be provided to the Executive hereunder whether through
litigation, arbitration or mediation, or with respect to the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, and the Executive is the prevailing party, the
Company agrees to pay promptly upon conclusion of the contest all legal fees and
expenses which the Executive may reasonably have incurred.

        (b)   If there shall be any dispute between the Company and the
Executive (i) in the event of any termination of the Executive's employment by
the Company, whether such termination was for Cause, or (ii) in the event of any
termination of employment by the Executive, whether Good Reason existed, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause or that
Good Reason did not exist, the Company shall pay all amounts, and provide all
benefits, to the Executive and/or the Executive's family or other beneficiaries,
as the case may be, that the Company would be required to pay or provide
pursuant to Section 6(a) hereof as though such termination were by the Company
without Cause or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking (which need not be secured) by
or on behalf of the Executive to repay all such amounts to which the Executive
is ultimately adjudged by such court not to be entitled.

        9.    Certain Additional Payments by the Company.    (a) Anything in
this Agreement to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 9) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

        (b)   Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company's
then current independent public accountants (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business

9

--------------------------------------------------------------------------------


days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 9, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm's determination. The Accounting Firm shall
furnish the Executive with a written opinion that reporting the Excise Tax, or
the failure to report the Excise Tax, as applicable, on the Executive's
applicable federal income tax return in accordance with the determination made
by the Accounting Firm pursuant to this Section 9(b) should not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

        (c)   The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

         (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and reasonably acceptable to the
Executive,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the

10

--------------------------------------------------------------------------------

Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

        (d)   If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section (c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall be offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

        10.    Confidential Information.    Except for mental impressions
retained by the Executive, the Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
Except for mental impressions of confidential information retained by the
Executive and utilized in the ordinary course of business by the Executive in
any subsequent employment, after termination of the Executive's employment with
the Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

        11.    Successors.    (a) This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. If a Business Combination is consummated that would have
resulted in a Change of Control but for the satisfaction of the conditions
specified in clauses (i), (ii) and (iii) of Section 2(c)

11

--------------------------------------------------------------------------------


and if the parent corporation resulting from the Business Combination is other
than the Company (hereinafter a "New Parent"), then, as a condition to
consummation of this Business Combination, the New Parent shall be considered a
successor for purposes of this Section 11.

        12.    Miscellaneous.    (a) This Agreement shall be an unfunded
obligation of the Company.

        (b)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

        (c)   All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Barry W. Acomb
P. O. Box 2504
Houston, Texas 77252-2504

If to the Company:

Pogo Producing Company
P.O. Box 2504
Houston, Texas 77252-2504
Attention: Chief Administrative Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (d)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (e)   The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

        (f)    The Executive's or the Company's failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

    /S/ BARRY W. ACOMB

--------------------------------------------------------------------------------

Barry W. Acomb
 
 
POGO PRODUCING COMPANY
 
 
By
 
/S/ PAUL G. VAN WAGENEN

--------------------------------------------------------------------------------

Paul G. Van Wagenen

12

--------------------------------------------------------------------------------
